IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                   October 25, 2007
                                     No. 07-60374
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


PERRY LEWIS TURNER, SR.
                                                                       Plaintiff-Appellant
v.

TUNICA COUNTY MISSISSIPPI,
                                                                     Defendant-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                  (2:04-CV-213)


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Perry Lewis Turner, Sr. appeals the district court’s

grant of summary judgment in favor of Defendant-Appellee Tunica County

Mississippi (the “County”), dismissing Turner’s employment discrimination

suit grounded in allegations of retaliation for his protected First Amendment




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                     No. 07-60370

speech and racial bias.1 We affirm.

                          I. FACTS AND PROCEEDINGS

      Turner was a longtime employee of the County, previously serving as

its solid waste manager and, most recently, as its director of housing. He lost

the latter job after the County decided to cease administering its housing

program directly and contracted with North Delta Regional Housing

Authority (North Delta) in June 2004 to have North Delta administer that

program in addition to the County’s homeowners’ rehabilitation program,

which was already being administered by North Delta.                    The summary

judgment evidence does not show that North Delta, a non-state actor, had an

open position available to offer Turner or was under any obligation to hire

him after his position with the County was eliminated by virtue of the

contract between the County and North Delta.

      Turner’s claim is grounded in allegations of retaliation for (1) his

running for the position of county supervisor in opposition to a longtime

incumbent, James Dunn (originally a co-defendant in this action who was

earlier dismissed), and complaining of irregularities after Dunn won that re-



      1
       He does not address his race-based claim on appeal and it is thus deemed
abandoned.

                                            2
                                No. 07-60370

election; and (2) his prior complaints regarding interference by Dunn and

other supervisors with the operation of the housing program and pressuring

Turner to give preferential treatment to constituents in close proximity to

elections for supervisor.     The only evidence proffered by Turner to

demonstrate the required nexus between his potentially protected speech and

the elimination of his job as collateral damage from the County’s outsourcing

the management of the housing authority to North Delta comprised self-

serving, conclusional speculation by Turner alone. Turner conceded as much

on cross-examination, as quoted by the district court in its Memorandum

Opinion; and it defies credulity to speculate that the county supervisors could

or would go to the extreme of contracting in the private sector for the

management of the housing program solely to get rid of a gadfly like Turner.

      The same deficiency in the evidence applies to Turner’s claim that the

County retaliated against him by failing to give him another job when his was

eliminated by the contract with North Delta. Even assuming the existence of

sufficient evidence that Turner requested such action, he has adduced no

probative evidence that an appropriate job existed and was vacant or, if it

was, that such job was given to someone else not clearly more qualified than

Turner.


                                      3
                                 No. 07-60370

      Our   review   of   the   summary     judgment   record   including   the

Memorandum Opinion of the district court, and of the applicable law and

arguments presented by counsel for the respective parties in their appellate

briefs, satisfies us that the district court providently granted summary

judgment in favor of the County, dismissing Turner’s employment retaliation

complaint for lack of probative evidence sufficient to create a genuine issue of

material fact and thereby justify consideration by a jury. The district court’s

summary judgment is, in all respects,

AFFIRMED.




                                        4